DETAILED ACTION
This is response to the Applicant’s Remarks filed 12/14/2021. Claims 1-30 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 1-13, filed 12/14/2021, with respect to the rejection of claims 1,2,15,16,22 and 24 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

 Claims 1, 14, 16, 23 and 30 rejected under 35 U.S.C 103 as being unpatentable over Chen (US 20190349970) hereinafter “Chen”, in view of Kim et al. (US 20200351638) hereinafter “Kim”, in further view of Fujishiro et al. (US20170325277 A1), hereinafter “Fujishiro”.

Regarding the method of claim 1, Chen teaches:
A method for wireless communications, comprising: 
transmitting, by a device and to a base station, information to the base station (Chen, Fig. 1 [0044-0047]: UE transmits uplink data with a gNB. gNB is a form of a base station) ; 
detecting, by the device, that a signal is not received from the base station within a threshold period of time (Chen, Fig. 1 [0044-0047, 0108-0113]: UE enters downlink data transmission listening procedure (S101), starts timer T1.  Detects that no downlink data transmission is received, AND the timer T1 expires, then proceed to next step, at the conclusion of S102 (enter DRX state). Examiner Note: For examination purposes, “detecting that a signal is not received” could mean at least one of several reasons, including reception/decoding failure by the BS, in action by the BS, transmission failure by the BS, reception/decoding failure by the UE, due to poor channel quality, etc.). 
Chen does not teach the details of the assistance information transmitted to the base station:
assistance information to facilitate configuring one or more parameters for communicating with the base station
assistance response signal including the one or more parameters based on the assistance information
However, Kim teaches:
assistance information to facilitate configuring one or more parameters for communicating with the base station (Kim, [0100]:  Where the UE 106 may transmit the LTE UEAI that includes the NR capability information to the eNB 504; Fig 6, 610 UE Assistance Information (LTE and NR); [0149-0158]: DRX related values/parameters as defined in LTE may also be included for NR in the LTE UEAI, as controlling DRX parameters may have an impact on UE power consumption and heating.)
assistance response signal including the one or more parameters based on the assistance information. (Kim, [0100], Fig. 6: S614 DL/UL transmission with/without adjustments made to UE capabilities based on UE Assistance Information (LTE) by eNB.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kim into the method of Kim. Chen provides the method for sending an uplink data transmission, starting a timer period, listening for downlink transmission and detecting no response at the end of the timer period. Kim clarifies the Assistance information as the uplink transmission in Chen, and the DL transmission from the eNB as Assistance response including UE capabilities based on the UL transmission as what would be the DL transmission NOT detected (or received) by the UE. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.
Chen and Kim do not teach the feedback step after detection and time expiration:
degrading, by the device and based on the detecting that the assistance response signal is not received within the threshold period of time, feedback to be communicated to the base station 
However, Fujishiro teaches the feedback response after the detection and timing method of Chen:
degrading, by the device and based on the detecting that the assistance response signal is not received within the threshold period of time, feedback to be communicated to the base station Fujishiro, [0211]: When the reception of the downlink data fails, the NACK is transmitted, where failed reception could include decoding failure, receiving error (i.e. due to any number of issues, such as low or poor channel quality), or no transmission that could be received, as some examples that would lead to failure of downlink data reception. Fig. 10, S304-1, S306) 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fujishiro into the method of Chen and Kim in order to conclude the method of UE configuration (after timing expired) with definite feedback to the base station to improve on power efficiency and savings on the UE. 

Regarding claim 16, Chen teaches:
A method for wireless communications, comprising: 
receiving, by a base station and from a device, information to the base station (Chen, Fig. 1 [0044-0047]: UE transmits uplink data with a gNB. gNB is a form of a base station); 
Chen does not teach the details of the assistance information transmitted to the base station:
assistance information to facilitate configuring one or more parameters for communicating with the base station
However, Kim teaches:
assistance information to facilitate configuring one or more parameters for communicating with the base station (Kim, [0100]:  Where the UE 106 may transmit the LTE UEAI that includes the NR capability information to the eNB 504; Fig 6, 610 UE Assistance Information (LTE and NR); [0149-0158]: DRX related values/parameters as defined in LTE may also be included for NR in the LTE UEAI, as controlling DRX parameters may have an impact on UE power consumption and heating.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kim into the method of Chen. Kim clarifies the Assistance information as the uplink transmission in Chen, The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.
Chen and Kim do not teach:
detecting, by the base station, a degraded feedback for a signal transmitted to the device that does not include the one or more parameters based on the assistance information; and
transmitting, to the device and based on detecting the degraded feedback, an assistance response signal including one or more parameters based on the assistance information 
However, Fujishiro teaches:
detecting, by the base station, a degraded feedback for a signal transmitted to the device that does not include the one or more parameters based on the assistance information; (Fujishiro, Fig. 10, S306 NACK sent by UE is received by eNB, and eNB in response transmits retransmission data S307, implying that eNB detects the NACK.)
transmitting, to the device and based on detecting the degraded feedback, an assistance response signal including one or more parameters based on the assistance information  (Fujishiro, Fig. 10, Retransmission of DL data after NACK feedback information from UE (S306))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fujishiro into the method of Chen and Kim in order to conclude the UE configuration process with assistance information from the base station to improve each UE’s performance based on power consumption and battery life. 

Regarding claim 14, Chen and Kim do not teach:
the feedback is one of hybrid automatic repeat/request (HARQ) feedback for a received shared channel signal or a pilot signal with a channel state information (CSI) report.
However, Fujishiro teaches:
the feedback is a pilot signal with a channel state information (CSI) report (Fujishiro [0101]: In the example, the UE 100 transmits uplink control signal…includes a channel quality indicator (CQI), a precoding matrix indicator (PMI), a rank indicator (RI, a scheduling request (SR) and an ACK/NACK. The CQI, the PMI, and the RI constitute the channel state information indicating the downlink channel state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fujishiro into the method of Samsung to fully inform the eNB of the status of the UE, so that the assistance request/response process is completed and requires no further scheduling transmission, saving on power consumption by the UE.

Regarding claim 23, Chen teaches:
An apparatus for wireless communication, comprising: 
transmit, by a device and to a base station, information to the base station (Chen, Fig. 1 [0044-0047]: UE transmits uplink data with a gNB. gNB is a form of a base station) ; 
detect that an assistance response signal including the one or more parameters based on the assistance information is not received from the base station within a threshold period of time (Chen, Fig. 1 [0044-0047, 0108-0113]: UE enters downlink data transmission listening procedure (S101), starts timer T1.  Detects that no downlink data transmission is received, AND the timer T1 expires, then proceed to next step, at the conclusion of S102 (enter DRX state)). 
Chen does not teach the details of the assistance information transmitted to the base station:
assistance information to facilitate configuring one or more parameters for communicating with the base station
assistance response signal including the one or more parameters based on the assistance information
However, Kim teaches:
assistance information to facilitate configuring one or more parameters for communicating with the base station (Kim, [0100]:  Where the UE 106 may transmit the LTE UEAI that includes the NR capability information to the eNB 504; Fig 6, 610 UE Assistance Information (LTE and NR); [0149-0158]: DRX related values/parameters as defined in LTE may also be included for NR in the LTE UEAI, as controlling DRX parameters may have an impact on UE power consumption and heating.)
assistance response signal including the one or more parameters based on the assistance information. (Kim, [0100], Fig. 6: S614 DL/UL transmission with/without adjustments made to UE capabilities based on UE Assistance Information (LTE) by eNB.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kim into the method of Kim. Chen provides the method for sending an uplink data transmission, starting a timer period, listening for downlink transmission and detecting no response at the end of the timer period. Kim clarifies the Assistance information as the uplink transmission in Chen, and the DL transmission from the eNB as Assistance response including UE capabilities based on the UL transmission as what would be the DL transmission NOT detected (or received) by the UE. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.
Chen and Kim do not teach the feedback step after detection and time expiration:
degrade, based on the detecting that the assistance response signal is not received within the threshold period of time, feedback to be communicated to the base station 
However, Fujishiro teaches the feedback response after the detection and timing method of Chen:
degrade, based on the detecting that the assistance response signal is not received within the threshold period of time, feedback to be communicated to the base station 
Fujishiro, [0211]: When the reception of the downlink data fails, the NACK is transmitted, where failed reception could include decoding failure, receiving error (i.e. due to any number of issues, such as low channel quality), or no transmission that could be received, as some examples that would lead to failure of downlink data reception. Fig. 10, S304-1, S306) 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fujishiro into the method of Chen and Kim in order to conclude the method of UE configuration (after timing expired) with definite feedback to the base station to improve on power efficiency and savings on the UE.
Chen does not teach:
a transceiver; 
a non-transitory memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to: 
However, Kim teaches:
a transceiver; 
a non-transitory memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to:  (Kim, Fig. 3, Memory 306/ROM 350, Processor 302, Radio 330 [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kim into the method of Chen. It would be desirable to implement using a processor, non-transitory memory and transceiver/radio the features and function of Chen to enable the UE to communicate with the gNB/eNB properly.

Regarding claim 30, Chen teaches:
receive, from a device, assistance information to facilitate configuring one or more parameters for communicating with the base station (Chen, Fig. 1 [0044-0047]: UE transmits uplink data with a gNB. gNB is a form of a base station); 
Chen does not teach the details of the assistance information transmitted to the base station:
assistance information to facilitate configuring one or more parameters for communicating with the base station
However, Kim teaches:
assistance information to facilitate configuring one or more parameters for communicating with the base station (Kim, [0100]:  Where the UE 106 may transmit the LTE UEAI that includes the NR capability information to the eNB 504; Fig 6, 610 UE Assistance Information (LTE and NR); [0149-0158]: DRX related values/parameters as defined in LTE may also be included for NR in the LTE UEAI, as controlling DRX parameters may have an impact on UE power consumption and heating.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kim into the method of Chen. Kim clarifies the Assistance information as the uplink transmission in Chen, The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.
Chen and Kim do not teach:
detect a degraded feedback for a signal transmitted to the device that does not include the one or more parameters based on the assistance information; and
transmit, to the device and based on detecting the degraded feedback, an assistance response signal including one or more parameters based on the assistance information 
However, Fujishiro teaches:
detect a degraded feedback for a signal transmitted to the device that does not include the one or more parameters based on the assistance information (Fujishiro, Fig. 10, S306 NACK sent by UE is received by eNB, and eNB in response transmits retransmission data S307, implying that eNB detects the NACK.)
transmit, to the device and based on detecting the degraded feedback, an assistance response signal including one or more parameters based on the assistance information (Fujishiro, Fig. 10, Retransmission of DL data after NACK feedback information from UE (S306))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fujishiro into the method of Chen and Kim in order to conclude the UE configuration process with assistance information from the base station to improve each UE’s performance based on power consumption and battery life. 

Chen does not teach:
An apparatus for wireless communication, comprising: 
a transceiver; 
a non-transitory memory configured to store instructions; and 
one or more processors communicatively coupled with the transceiver and the non-transitory memory, wherein the one or more processors are configured to:  45 030284.17619Qualcomm Ref. No. 190818 
However, Kim teaches:
a transceiver; 
a non-transitory memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to:  (Kim, Fig. 4, Memory 460/ROM 450, Processor 404, Radio 430 [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kim into the method of Chen. It would be desirable to implement using a processor, non-transitory memory and transceiver/radio the features and function of Chen to enable the UE to communicate with the gNB/eNB properly.


Claims 2-9, 15, 17-18, 22, 24-27 are rejected under 35 U.S.C 103 as being unpatentable over Chen, Kim, and Fujishiro, in view of Samsung (Samsung: “Triggering Adaption Schemes”, 3GPP Draft ; R1-1813012, 3GPP TSG RAN WG1 Meeting #95, November 12th-16th, 2018), hereinafter “Samsung”,

Regarding claim 2 and 24, Chen, Kim and Fujishiro do not teach:
The method of claim 1, wherein detecting that the assistance response signal is not received further comprises detecting, by the device, that a different signal not including the one or more parameters is received after the threshold period of time and without first receiving the assistance response signal, and wherein degrading the feedback comprises degrading the feedback to be communicated to the base station for the different signal 
However, Samsung teaches
wherein detecting that the assistance response signal is not received further comprises detecting, by the device, that a different signal not including the one or more parameters is received after the threshold period of time and without first receiving the assistance response signal, and wherein degrading the feedback comprises degrading the feedback to be communicated to the base station for the different signal
After timer expiration (i.e. after detecting not receiving and after expired time), the UE would detect any received signal to be a “different signal” as long as it is not the Assistance Response Signal. Samsung teaches (section 3, Fig. 3): The UE may receive a NACK from the gNB, which would be detected to be the ‘different signal’ from the gNB (i.e. NOT the indicated AR with parameters based on the UAI parameters). The UE responds, a later time t+T0, with a feedback transmission (retransmit the AR) that is communicated to the base station.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Samsung into the method of Chen, Kim and Fujishiro in order to complete the UE assistance information request process in a timely manner. 

Regarding claims 3, 17 and 25, Chen, Kim and Fujishiro do not teach:
“degrading the feedback comprises refraining from transmitting the feedback in one or more feedback transmission opportunities”.
However, Samsung teaches
 “degrading the feedback comprises refraining from transmitting the feedback in one feedback transmission opportunities” (Samsung, Fig.3: The UE may receive a NACK from the gNB, i.e. NOT the indicated AR with parameters based on the UAI, which would be detected to be the ‘different signal’ from the gNB. The UE does not respond, immediately, but not until a later time t+T0, with a feedback transmission (retransmit the AR) that is communicated to the base station.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Samsung into the method of Chen, Kim and Fujishiro in order to reduce signaling transmissions between UE and eNB to reduce power consumption.

Regarding claim 4, Chen, Kim and Fujishiro do not teach:
 refraining from transmitting the feedback comprises refraining from transmitting the feedback
at least until the assistance response signal is received 
However,Samsung teaches:
refraining from transmitting the feedback comprises refraining from transmitting the feedback at least until the assistance response signal is received (Samsung, Fig.3: The UE may receive a NACK from the gNB. The UE does not respond, immediately, not until a later time t+T0, with a feedback transmission (retransmit the AR) that is communicated to the base station. After receipt of AR reply, UE stops responding))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Samsung into the method of Chen, Kim and Fujishiro in order to reduce signaling transmissions between UE and eNB, to reduce power consumption.

Regarding claim 5, Chen and Kim do not teach:
refraining, based on detecting that the assistance response signal is not received, from decoding data packets in the different signal.
However, Fujishiro teaches:
refraining, based on detecting that the assistance response signal is not received, from decoding data packets in the different signal (Fujishiro, [0211]:when downlink data fails, the NACK is transmittedIt would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fujishiro into the method of Chen and Kim to keep in line to further reduce power consumption by the UE by NOT performing an activity that would result in a NACK, such as attempting to decode the data packets, consuming power, and then finding an error/NACK. The motivation would be to strictly adhere to reducing power consumption, especially where power levels are at or below a threshold level.  

Regarding claim 6, Chen teaches:  
refraining ….based on determining that the assistance information is not received from the base station within the threshold period of time (Samsung Fig 3, the UE may be silent after the first AR reply from the gNB, if the AR reply is a ACK/NACK, and wait until time t+T0, after the first AR reply to request AR again)
However, Fujishiro teaches:
from decoding the data packets (Fujishiro, [0211]: In certain configuration, “the controller 130 suspends the transmission of the ACK so that only the NACK, is transmitted to the eNB as the feedback information. In other words, when downlink data fails, the NACK is transmitted, but even when the downlink data is correctly received, the ACK is NOT transmitted.” Meaning, the UE can remain silent with no response or transmitting a feedback, per this configuration, as a result of NOT performing any activity that would trigger a NACK or a silent ACK.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fujishiro into the method of Samsung to keep in line to further reduce power consumption by the UE by NOT performing an activity that would result in a NACK, such as attempting to decode the data packets, consuming power, and then finding an error/NACK. The motivation would be to strictly adhere to reducing power consumption, especially where power levels are at or below a threshold level.

Regarding claim 7, 18 and 26, Chen and Kim do not teach:
degrading the feedback comprises transmitting negative acknowledgement (NACK) feedback for the different signal.
However, Fujishiro teaches:
degrading the feedback comprises transmitting negative acknowledgement (NACK) feedback for the different signal (Fujishiro [0189, 221]:  the UE 100 transmits feedback information using the uplink (to the eNB) that is NACK. )  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fujishiro into the method of Samsung to transmit NACK. The motivation is to reduce uplink signal transmissions significantly with the single bit structure of the NACK response, keeping signaling overhead to a minimum.

Regarding claim 8, Chen, Kim and Fujishiro do not teach:
transmitting the NACK feedback comprises transmitting the NACK feedback at least until the assistance response signal is received or until a maximum number of retransmissions is reached
However Samsung teaches:
transmitting the NACK feedback comprises transmitting the NACK feedback at least until the assistance response signal is received  (Samsung, Fig 3, time line: The UE can transmit feedback after time t has expired, at t+T0, and stops AR (feedback) after AR reply is received).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Samsung into the method of Chen, Kim and Fujishiro in order to provide a completion step to the feedback and retransmission cycle between UE and BS, to promote UE configuration efficiency.

Regarding claim 9 and 27, Chen, Kim and Fujishiro do not teach:
degrading the feedback comprises, after transmitting negative acknowledgement (NACK) feedback for the different signal a threshold number of times, transmitting one or more of a sounding reference signal (SRS), a scheduling request (SR), the assistance information, or a power status signal.
However, Samsung teaches:
degrading the feedback comprises, after transmitting negative acknowledgement (NACK) feedback for the different signal, transmitting the assistance information (Samsung, Fig 3, time line: The UE can transmit AR (feedback) after time t has expired, at t+T0, and stops AR (feedback) after AR reply is received).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Samsung into the method of Chen, Kim and Fujishiro so that the eNB is more fully aware of the UE state (in addition to the information in the assistance information initially transmitted to the base station) to give more urgency to the eNB to respond with the proper assistance information.  

Regarding claim 10, Chen, Kim and Fujishiro do not teach:
transmitting the NACK feedback comprises transmitting the NACK feedback and/or transmitting the one or more of the SRS, the SR, the assistance information, or the power status, at least until the assistance response signal is received or until a maximum number of retransmissions is reached 
However, Samsung teaches: 
transmitting the NACK feedback comprises transmitting the NACK feedback comprises transmitting the NACK feedback and the assistance information  Samsung, Fig 3, time line: The UE can transmit AR (feedback) after time t has expired, at t+T0, and stops AR (feedback) after AR reply is received).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Samsung into the method of Chen, Kim and Fujishiro so that the eNB is more fully aware of the UE state (in addition to just the information in the assistance information initially transmitted to the base station) to give more urgency to the eNB to respond with the proper assistance information, hence improving on the response process.

Regarding claims 15 and 22, Chen does not teach:
the assistance information includes one or more of a number of antennas, a discontinuous receive (DRX) parameter, or a control channel monitoring parameter. 
However, Kim teaches: 
the assistance information includes a discontinuous receive (DRX) parameter (Kim Fig. 6, [0149-0158]: DRS related parameters as defined in LTE may also be included for the NR in the LTE UEAI, such as Preferred On-Duration timer value NR, HARQ RTT timer value, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kim into the method of Chen in order to provide more definition of Assistance information for more efficient communication between UE and base station. 
However, Samsung teaches:
the assistance information includes one or more of a number of antennas  (Samsung, Sec 3, lines 5, 15: the UE-triggered adaption request for a configuration of parameters to increase power savings may include the number of receiver antennas.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Samsung into the method of Chen, Kim and Fujishiro in order to identify a key parameter for gNB to configure link characteristics (e.g. 4 antennas or 2 antennas for power savings) for improving UE power efficiency (Samsung Section 3, line 15).

Claims 11 -13, 19 - 21 and 28-29 are rejected under 35 U.S.C 103 as being unpatentable over Chen, Kim, Fujishiro and further in view of Zhu  et al. (US20160119762) hereinafter “Zhu”, in further view of Seo et al. (US10291376) hereinafter “Seo”. 

Regarding claim 11, 20 and 28, Chen, Kim, Fujishiro do not teach:
degrading the feedback comprises refraining from transmitting a channel quality indicator (CQI) report configured by the base station at least until the assistance response signal is received.
However, Zhu teaches:
degrading the feedback comprises refraining from transmitting a channel quality indicator (CQI) report configured by the base station at least until the assistance response signal is received (Zhu, [0169]: UE determines CQI feedback response, based on CQI feedback configuration, sends the CQI feedback when the CQI feedback is less than a CQI threshold level. Using BRI, low channel quality is indicated when UE does not detect (cannot receive or decode) the Assistance response transmission from the base station.  Zhu teaches that a CQI feedback would be sent, and refrain (stop) sending CQI feedback when the greater than CQI threshold (DL reception is detected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhu into the methods of Chen, Kim and Fujishiro in order to inform the base station the latest channel quality level with a degraded CQI report (as oppose to no report at all) to improve UL/DL transmission and reception.

Regarding claim 12, 21 and 29 Chen, Kim, Fujishiro and Zhu do not teach:
degrading the feedback comprises transmitting, to the base station, a channel quality indicator (CQI) report based on a channel state information reference signal (CSI-RS) received from the base station and having a degraded CQI value at least until the assistance response signal is received.
However, Seo teaches:  
degrading the feedback comprises transmitting, to the base station, a channel quality indicator (CQI) report based on a channel state information reference signal (CSI-RS) received from the base station and having a degraded CQI value at least until the assistance response signal is received (Seo Fig. 12, col. 18: The UE receives a reference signal from the eNB (S1210) which the UE determines the status of the channel (S1221), where the reference signal may correspond to a CSI-RI signal. UE completes calculation of CQI index. Seo teaches that channel quality index implicitly indicates the status of the channel, poor status of the channel (failed DL reception indicates low or lower CQI index, whereas high CQI indicate good channel quality for DL/UL transmission)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Seo into the methods of Chen, Kim, Fujishiro and Zhu as all involve exchanging UE-configuration data to the eNB. In Seo, the UE provides additional channel status through an index based on a received reference signal. The motivation to incorporate Seo would be an improvement for the UE configuration process for the eNB/gNB to incorporate additional channel state information such as AIBNR (signal-to-interference plus noise ratio (Seo, col. 18, 20:22), based on the reference signal and CQI index.  

Regarding claim 13, Chen and Kim do not teach:
transmitting, after transmitting a number of degraded CQI reports, one or more of a sounding reference signal (SRS), a scheduling request (SR), the assistance information, or a power status signal.
However, Fujishiro teaches:
transmitting, a scheduling request (SR) (Fujishiro [0101]: In the example, the UE 100 transmits uplink control signal…includes a channel quality indicator (CQI), a precoding matrix indicator (PMI), a rank indicator (RI, a scheduling request (SR) and an ACK/NACK.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fujishiro into the method of Chen and KIm so that the eNB is more fully aware of the UE state (in addition to just the information in the assistance information initially transmitted to the base station) to give more urgency to the eNB to respond with the proper assistance information, hence improving on the response process.

Regarding claim 19, Chen, Kim and Fujishiro do not teach:
detecting the degraded feedback further comprises detecting that channel conditions of a channel with the device achieve a threshold level.
However, Zhu teaches:
detecting the degraded feedback further comprises detecting that channel conditions of a channel with the device achieve a threshold level (Zhu, [0169]: UE determines CQI feedback response, based on CQI feedback configuration, sends the CQI feedback when the CQI feedback is less than a CQI threshold level. Using BRI, low channel quality is indicated when UE does not detect (cannot receive or decode) the Assistance response transmission from the base station.  Zhu teaches that a CQI feedback would be sent, and refrain (stop) sending CQI feedback when the greater than the CQI threshold (DL reception is detected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhu into the method of Chen, Kim and Fujishiro in order to facilitate re-configuring the UE back to nominal performance, from power efficiency state


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
3GPP TS 36.331 version 14.2.2 Release 14. LTE (ETSI TS 136 331 v14.2.2 (2017-05)) Section 5.6.10  UE Assistance Information (pages 179-180), details on UE Assistance Information messaging, regarding power preference indications, in LTE Rel 14.
3GPP TS 38.331 version 15.4.0 Release 15. 5G NR (ETSI TS 138 331 v15.4.0 (2019 -04)) Section 5.7.4  .UE Assistance Information (pages 105-107), details on UE Assistance Information messaging, in 5G NR Rel 15.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461